RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2871-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ABDUL M. STANBACK,
a/k/a ABDUL STANBAK,
ABDUL M. STANABACH,
and DUL,

     Defendant-Appellant.
_______________________

                   Submitted December 15, 2020 – Decided February 9, 2021

                   Before Judges Yannotti, Haas, and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Gloucester County, Indictment No. 16-08-
                   0633.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Margaret McLane, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Lila B. Leonard, Deputy Attorney General,
                   of counsel and on the brief).
PER CURIAM

      Following a jury trial, defendant Abdul Stanback was convicted of

aggravated sexual assault in the course of a burglary, N.J.S.A. 2C:14 -2(a)(3),

and third-degree burglary, N.J.S.A. 2C:18-2, and sentenced to a forty-five year

extended prison term with an eighty-five percent period of parole ineligibility

pursuant to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2. He appeals

his convictions and sentence, raising the following points for our consideration:

            POINT I

            THE COURT'S INCOMPLETE AND CONFUSING
            INSTRUCTIONS    ON   BURGLARY     AND
            AGGRAVATED SEXUAL ASSAULT REQUIRE
            REVERSAL OF DEFENDANT'S CONVICTIONS.

            POINT II

            THE Y-STR DNA EVIDENCE AND THE EXPERT'S
            TESTIMONY ABOUT DEFENDANT "MATCHING"
            THE Y-STR PROFILE WAS CONFUSING,
            IRRELEVANT, UNFAIRLY PREJUDICIAL, AND
            SHOULD      HAVE    BEEN     EXCLUDED.
            DEFENDANT'S    CONVICTIONS   MUST   BE
            REVER[S]ED.

               A. Testimony About DNA Evidence.

               B. The Expert Testimony About The DNA
                  Results Should Have Been Excluded, Or At
                  A Minimum, The Expert Should Not Have
                  Been Allowed To Testify That Defendant

                                                                           A-2871-18
                                       2
                     "Matched" The DNA Found On The
                     Victim.

              POINT III

              DEFENDANT'S    [FORTY-FIVE]-YEAR                  NERA
              SENTENCE IS EXCESSIVE.

        We have considered these contentions in light of the record on appeal and

the applicable law and affirm defendant's convictions and sentence.

                                          I.

        We glean the following facts from the trial record. On December 11,

2015, P.S.1 woke up at approximately 5:00 a.m. when defendant grabbed her

ankles and "pulled [them] all the way up to the ceiling." P.S. noted that it felt

like her "neck was being . . . pushed into the bed." P.S. saw defendant's face

between her legs and started kicking. In response, defendant "grabbed [her]

head and . . . wound it up and snapped [it] . . . over and over." P.S. also testified

that defendant twisted her neck harder each time and that he smothered her, and

defendant demanded that P.S. "stop fighting."

        In fear for her life, P.S. grabbed a handful of hair from defendant's beard

because she "wanted to get DNA under [her] fingernails." P.S. also noted that

she believed defendant left his DNA on her after he bit her finger. Defendant


1
    We use the victim's initials to protect her privacy.
                                                                               A-2871-18
                                          3
then ordered P.S. to "get on [her] hands and knees" and raped her. P.S. testified

that defendant penetrated her vaginally "from behind . . . with his penis[ ,]"

without her consent.

      P.S. noted that although "[t]he rape itself was not long," the entire assault

lasted over two hours. After defendant stopped, he told P.S. that he "wanted

[her] to take a shower." P.S. refused because she thought defendant would "start

up again and [she] was going to be dead."

      Defendant wiped off his penis with a towel, laid back on her bed, and

asked "I'm sorry for raping you and . . . if I promise to never . . . come back

again would [she] not call the police[?]" Defendant then left P.S.'s apartment

after she explained to him that she was not a "cop caller." Defendant purportedly

had a key to P.S.'s apartment, and had been to the residence between five and

six times, although a witness for defendant testified that he had frequented the

apartment at least forty to fifty times.

      Thereafter, P.S. called her friend to tell him what happened because

defendant's sexual assault "really messed [her] up and [her] face was all beat up

. . . ." P.S. called the police and when they arrived, P.S. provided the officers

with the hairs she pulled from defendant's beard, which she had wrapped in a




                                                                             A-2871-18
                                           4
folded paper towel. P.S. was then transported in an ambulance to Underwood

Hospital.

      At the hospital, P.S. was examined by a sexual assault nurse examiner.

The nurse testified that P.S. had "numerous areas of tenderness or pain along

with injury" which included facial "[r]edness, swelling, tenderness, [and] an

abrasion to her lip . . . ." She further noted that P.S. had an "abrasion to her right

wrist, bruising and tenderness to her left rib area[,]" and a bite mark on the left

index finger. The nurse also took buccal, vaginal, cervical, anal, and rectal

swabs of P.S. and collected her underwear. She also took swabs of P.S.'s

external injuries, including the bite mark on her left index finger. These items

were then placed into an evidence kit, and subsequently sent to the New Jersey

State Police (NJSP) Laboratory for DNA testing along with the defendant's

beard hair.

      Defendant was later arrested and charged with first-degree aggravated

sexual assault during the course of a burglary, N.J.S.A. 2C:14-2(a)(3); second-

degree burglary, N.J.S.A. 2C:18-2(a)(1); second-degree sexual assault, N.J.S.A.

2C:14-2(c)(1); and fourth-degree possession of a drug without a prescription,

N.J.S.A. 2C:35-10.5(e)(2).




                                                                                A-2871-18
                                          5
      At trial, Dolores Coniglio-Rivera, a forensic scientist with the NJSP,

testified regarding the recovered DNA evidence. She stated that she performed

short tandem repeat (STR) tests on the provided samples, which she explained

was "a short piece of DNA that gets repeated a certain number of times and

different people have different numbers of repeats."

      Coniglio-Rivera also explained the meaning of the terms source, match,

and exclusion. She noted that if a "statistic is [one] in at least [seven] trillion

for [African-American, Caucasian, and Hispanic] populations . . . then . . . [the]

individual is identified as the [']source['] of the profile." She further stated that

"[i]f the statistic does not meet that threshold of [one] in at least [seven] trillion,

then . . . the profiles [']match['] each other." Finally, she stated that "[i]f it was

not a match and not source identity, then it would be an [']exclusion['] . . . ."

      Coniglia-Rivera identified defendant as the source of the beard hairs,

which statistically calculated to one in 7.82 sextillion individuals among

African-Americans, one in 571 sextillion among Caucasians, and one in 160

sextillion among Hispanics. Also, as to the STR epithelial (skin) fraction from

one of the underwear samples, she noted that defendant "matched the minor

profile" which statistically occurred in one of twenty-two African-Americans.




                                                                                A-2871-18
                                          6
      Coniglio-Rivera also explained additional Y-STR testing that she

performed, which was identical to the original STR tests with "the only

exception being that instead of looking at a bunch of different chromosomes

from all across the genome, now it's looking strictly at the Y chromosome[,] so

only male DNA."

      As to the vaginal sample, she confirmed that the Y-STR profile obtained

"matched the profile from [defendant]" but acknowledged that statistically every

African-American male would be a match. Regarding the Y-STR epithelial

fraction anal sample, Coniglio-Rivera stated defendant "matches the major

profile" which was "expected to occur no more frequently than [one] in 413 . . .

of the African-American population."

      As to the Y-STR sperm fraction external genital sample, she noted that

"matched the Y-STR profile from [defendant]" which occurred in approximately

one in six African-American males. Further, with respect to the Y-STR testing

of P.S.'s index finger, Coniglio-Rivera indicated that the specimen "matched the

Y-STR profile of [defendant]" which was statistically found in fifty percent of

African-American males. In addition, the Y-STR testing excluded defendant as

source from the underwear sample and the cervical swab.




                                                                          A-2871-18
                                       7
      Following the close of testimony, the judge discussed the proposed jury

charges with counsel. The judge noted that he was aware that the model jury

charge for aggravated sexual assault during the course of a burglary did no t

include language found in State v. Cuni, 303 N.J. Super. 584 (App. Div. 1997),

aff'd on other grounds, 159 N.J. 584 (1999). Accordingly, the judge included

language from the sexual assault force and coercion charge under Model Jury

Charges (Criminal), "Sexual Assault (Force/Coercion) (N.J.S.A. 2C:14-

2(c)(1))" (rev. Jan. 24, 2005), as it "seemed to be the best way to resolve the

Cuni matter . . . ." Defendant did not object to any of the proposed instructions.

      The judge instructed the jury on the elements of burglary in the second-

degree. In pertinent part, the judge noted that the State was required to prove

beyond a reasonable doubt that "defendant entered [P.S's apartment] . . . without

permission" and "[u]pon entering[,] the defendant did purposely inflict, attempt

to inflict or threaten to inflict bodily injury on [P.S]." The court explained to

the jury that "in order for you to find that the defendant acted purposely, the

State must prove . . . that it was the defendant's conscious object at the time he

. . . unlawfully entered the premises[,] to commit . . . sexual assault."

      The judge next instructed the jury on aggravated sexual assault stating:

            In order to convict the defendant of this charge, the
            State must prove the following elements beyond a

                                                                            A-2871-18
                                         8
            reasonable doubt: One, that the defendant committed
            an account of sexual penetration with another person
            without their consent. Two, that the defendant acted
            knowingly. Three, that the penetration occurred during
            the commission or attempted commission, whether
            alone or with one or more other persons, of burglary.

      The judge further explained that the State must prove that defendant

"committed an act of sexual penetration with [P.S.]." Immediately thereafter,

the judge defined physical force as "the commission of the act of sexual

penetration without the victim's freely and affirmatively given permission to the

specified act of penetration . . . ." The court emphasized to the jury that "[y]ou

must decide whether the defendant's alleged act of penetration was undertaken

in circumstances that led the defendant reasonably to believe that the victim had

freely given affirmative permission to the specific act of sexual penetration."

      In addition, the judge explained the definition of burglary in the context

of aggravated sexual assault, stating:

            The third element the State must prove beyond a
            reasonable doubt is the penetration occurred during the
            commission or attempted commission, whether alone or
            with one or more persons, of burglary. A person has
            committed burglary if with the purpose to commit an
            offense therein, the person enters a structure unless the
            structure at the time is open to the public or the person
            is licensed or privileged to enter. Purpose to commit an
            offense means that the defendant intended to commit an
            unlawful act in the structure. The unlawful act here is
            sexual assault.

                                                                            A-2871-18
                                         9
The judge also noted that "[i]f you find the State has failed to prove any of the

elements beyond a reasonable doubt, then you must find the defendant not guilty

of aggravated sexual assault."

      The judge then instructed the jury that to find the defendant guilty of

sexual assault, the State must prove that the defendant knowingly "committed

an act of sexual penetration with [P.S.]" and used physical force or coercion.

The judge reiterated to the jury that he previously instructed them on sexual

physical force.

      The jury convicted defendant of aggravated sexual assault, count one, and

the lesser included offense of burglary in the third degree, N.J.S.A. 2C:18-2. At

sentencing, the judge determined that defendant was extended term eligible

under N.J.S.A. 2C:43-6.4(e)(1). The judge applied aggravating factors three,

N.J.S.A. 2C:44-1(a)(3) ("[t]he risk that the defendant will commit another

offense"), six, N.J.S.A. 2C:44-1(a)(6) ("[t]he extent of the defendant's prior

criminal record and the seriousness of the offenses of which the defendant has

been convicted"), and nine, N.J.S.A. 2C:44-1(a)(9) ("[t]he need for deterring the

defendant and others from violating the law"). The judge also found that the

aggravating factors substantially outweighed the non-existent mitigating factors.




                                                                           A-2871-18
                                      10
      With respect to aggravating factor three, the court stated:

            As a juvenile, defendant received diversions for simple
            assault twice, criminal trespass or defiant trespass and
            lewdness. He received adjudications for simple assault
            three times and possession of [a controlled dangerous
            substance]. In municipal court, the defendant was
            charged with several ordinance violations, simple
            assault, littering, criminal mischief, damage to property
            and resisting arrest. In Superior Court[,] he[ ] received
            convictions for sexual assault, victim less than
            [thirteen] and he being [four] years older, special
            sentence of community supervision for life, violating
            without good cause twice and registered sex offender,
            failure to notice [his] change of address. He also
            received a parole violation. He has pending charges out
            of Gloucester County Superior Court for aggravated
            assault on law enforcement, throwing bodily fluids and
            obstruction.

      With respect to aggravating factor six, the judge noted "the extent of the

defendant's prior criminal record and the seriousness of the offenses of which

he [has] been convicted." Finally, regarding aggravating factor nine, the judge

stated that "[t]his factor applies in every case of this type" and it "especially

applies due to the fact the defendant is [a] repetitive offender."

      The judge further noted that defendant "has demonstrated that he is a true

menace to society" and "[u]nless there's [a] substantial change in attitude, the

defendant's highly likely to reoffend." The judge concluded that "defendant's




                                                                           A-2871-18
                                       11
confinement is required for the adequate protection of society." This appeal

followed.

                                        II.

      Defendant argues in his first point that the trial court's "incomplete and

confusing jury instructions deprived [him] of his rights to due process and a fair

trial and require reversal of his convictions." Specifically, defendant relies on

Cuni for the proposition that the court's "instruction on aggravated sexual assault

failed to adequately explain that force or coercion was an additional element for

aggravated sexual assault" and further failed to "to explain that this element of

intending to engage in sexual assault by using force or coercion also applied to

the burglary charge." We disagree.

      "It is a well-settled principle that appropriate and proper jury charges are

essential to a fair trial." State v. Savage, 172 N.J. 374, 387 (2002). The trial

court must provide the jury with "a comprehensible explanation of the questions

that [it] must determine, including the law of the case applicable to the facts that

the jury may find." State v. Green, 86 N.J. 281, 287-88 (1981). A jury charge

sets up a "road map to guide the jury" and must explain the law to the jury in the

context of the material facts of the case. Savage, 172 N.J. at 387 (quoting State




                                                                              A-2871-18
                                        12
v. Martin, 119 N.J. 2, 15 (1990)). A jury charge must be reviewed in its entirety

to determine the overall effect. State v. Delibero, 149 N.J. 90, 106 (1997).

      Where no objection is raised to the instruction, we consider the

instructions for plain error and must determine if the instructions were "clearly

capable of producing an unjust result." State v. Alexander, 233 N.J. 132, 141-

42 (2018) (quoting R. 2:10-2). We assess the alleged error here in light of "the

totality of the entire charge, not in isolation." State v. Chapland, 187 N.J. 275,

289 (2006). While an erroneous jury charge may be a "'poor candidate[ ] for

rehabilitation' under the plain error theory," State v. Jordan, 147 N.J. 409, 422

(1997) (quoting State v. Simon, 79 N.J. 191, 206 (1979)), we nonetheless

consider the effect of any error in light "of the overall strength of the State's

case." Chapland, 187 N.J. at 289. In addition, the failure to object signifies that

"in the context of the trial[,] the [alleged] error was actually of no moment."

State v. Ingram, 196 N.J. 23, 42 (2008) (quoting State v. Nelson, 173 N.J. 417,

471 (2002)).

      Here, the trial court clearly and sufficiently charged the jury on burglary,

aggravated sexual assault, and sexual assault. First, the court instructed the jury

that to convict defendant of second-degree burglary, it must find that defendant

unlawfully entered P.S.'s apartment with the intent to commit a sexual assault.


                                                                             A-2871-18
                                       13
The judge also stated that the jury could only convict defendant of burglary if it

determined that the State established all the elements of burglary, including

defendant's intent to commit an unlawful sexual assault, beyond a reasonable

doubt.

      The court further instructed the jury that to convict defendant of

aggravated sexual assault, it must find that during the commission of a burglary,

the defendant knowingly committed an act of sexual penetration with another

person without that person's consent. The court also defined that physical force

in relation to sexual penetration occurs when the victim does not give

affirmative permission to the act of sexual penetration. The court then to ld the

jury that it must "decide whether the defendant's alleged act of penetration was

undertaken in circumstances that led the defendant reasonably to believe that the

victim had freely given affirmative permission to the specific act of sexual

penetration." Thereafter, the judge informed the jury that it can only convict the

defendant if the State proved all the elements of aggravated sexual assault

beyond a reasonable doubt.

      Finally, the judge charged the jury that to convict defendant of sexual

assault, it had to find that defendant knowingly used physical force or coercion

to commit an act of sexual penetration. The judge also informed the jury to use


                                                                            A-2871-18
                                       14
the same definition of physical force he had provided in the aggravated sexual

assault charge.

      Accordingly, the infirmities that existed in Cuni are absent here. In Cuni,

the court upheld the State's theory that the commission of second-degree sexual

assault could become burglary, which could then be used as the predicate offense

for first-degree aggravated assault. 303 N.J. Super. at 595. The court, however,

determined that the judge's charge for aggravated sexual assault "was

incomplete because he did not give a complete description of the elements of

sexual assault, the underlying crime" and therefore potentially caused jury

confusion. Id. at 595, 600.

      In this regard, the court found that the charge on aggravated sexual assault

was insufficient because the judge "did not explain to the jury that where no

violence or force is used other than the sexual penetration, then for the sexual

penetration to be a sexual assault, the sexual penetration must occur 'without the

affirmative and freely-given permission of the alleged victim.'" Id. at 596

(quoting In re M.T.S., 129 N.J. 422, 448 (1992)). Although the judge instructed

the jury on affirmative permission in its charge for sexual assault, the court noted

that he "never tied the requirement of affirmative permission" to aggravated

sexual assault. Id. at 599.


                                                                              A-2871-18
                                        15
        The court found that this "may have exacerbated the problem" because

"[c]harging affirmative permission as to [sexual assault] but not as to

[aggravated sexual assault] carries an inference that proving the absence of

affirmative permission" was not required for aggravated sexual assault. Ibid.

The court noted that this instruction could have led the jury to conclude that

consensual sexual penetration was "an aggravated sexual assault if the defendant

did not have permission to enter the premises." Ibid.

        Similarly, the court found that the judge's charge for burglary could have

misled the jury "into reaching an erroneous conclusion that entry without

permission with the purpose to commit an act of consensual sexual penetration

would alone be sufficient to constitute burglary."        Id. at 604. The court

determined that the charge was defective because it failed to instruct the jury

that the defendant could not be found guilty of burglary if the defendant entered

with a purpose to have consensual sexual relations with the victim. Ibid. The

court also found that the judge "did not define sexual assault until much l ater in

the charge" and he did not "clearly tie this definition into the burglary charge."

Ibid.

        Unlike in Cuni, the jury instructions here could not lead the jury to find

defendant guilty of aggravated sexual assault or burglary if he entered P.S.'s


                                                                             A-2871-18
                                        16
apartment with the intent to have consensual sex.       The court appropriately

defined the elements of burglary, aggravated sexual assault, and sexual assault.

The court also defined physical force in its charge for aggravated sexual assault

and required the jury to determine whether defendant reasonably believed he

had affirmative permission to commit the act of sexual penetration. Moreover,

the court instructed the jury that it must find that defendant had the intent to

commit an act of sexual assault to find him guilty of burglary, and likewise

committed a burglary to find him guilty of aggravated sexual assault. Therefore,

the jury instructions were correct, and not clearly capable of producing an unjust

result. Alexander, 233 N.J. at 141-42.

                                       III.

      Defendant next contends that his convictions should be reversed because

the admission of Y-STR DNA evidence and Coniglio-Rivera's testimony that

defendant "matched" the Y-STR profile was confusing, irrelevant, and unfairly

prejudicial. Specifically, defendant maintains that: 1) the probative value of the

of the Y-STR DNA tests is outweighed by its likelihood to prejudice the

defendant and confuse the jury; and 2) the repeated testimony from Coniglio-

Rivera that defendant "matched" the DNA from various swabs was misleading

and prejudicial. We are not persuaded by any of these arguments.


                                                                            A-2871-18
                                       17
      Again, as defendant never raised these objections during trial, we review

the admission of the DNA evidence and the expert's testimony under the plain

error standard. See State v. Black, 380 N.J. Super. 581, 593 (App. Div. 2005).

We reverse because of plain error only if the error was "clearly capable of

producing an unjust result." State v. Ross, 229 N.J. 389, 407 (2017) (quoting R.

2:10-2). Against this standard of review, we reject all of defendant's arguments.

      Relevant evidence is "evidence having a tendency in reason to prove or

disprove any fact of consequence to the determination of the action." N.J.R.E.

401. Our Rules of Evidence "broadly admit 'all' relevant evidence, unless the

evidence is otherwise excluded." State v. Burr, 195 N.J. 119, 126 (2008).

Relevant evidence nevertheless may be excluded "if its probative value is

substantially outweighed by the risk . . . of undue prejudice [or] confusion of

issues . . . ." N.J.R.E. 403(a).

      Defendant claims that the Y-STR DNA test results were improperly

admitted. We disagree. In State v. Calleia, 414 N.J. Super. 125 (App. Div.

2010), rev'd on other grounds, 206 N.J. 274 (2011), the court noted that that

even in circumstances where Y-STR testing could only show that defendant

could not be excluded as the source of the sample, such evidence was relevant

and admissible.


                                                                           A-2871-18
                                      18
      Here, although the Y-STR results did not prove that defendant was a

source, they did establish that defendant could not be excluded from the class of

individuals who could have sexually assaulted P.S. For example, Coniglio-

Rivera testified that defendant could not be excluded based on the results of the

Y-STR testing on the sperm fraction from the vaginal swabs. Moreover, as

noted, Coniglio-Rivera testified that the Y-STR results actually excluded

defendant as a source from P.S.'s underwear sample and the cervical swab.

      Defendant next maintains that Coniglio-Rivera should not have been

"allowed to testify that defendant 'matched' the DNA found on the victim."

Coniglio-Rivera, however, used this term to explain her detailed statistical

findings regarding the DNA evidence and to illustrate the differences between a

source, match, and exclusion as those terms are understood in the scientific

community. Thus, on this record, there is no discernible reason why the jury

would be confused or misled by the repeated use of the word "match" when such

terms were thoroughly explained by the expert.

      In addition, when viewed in light of the overwhelming evidence of

defendant's guilt, including P.S.'s identification of defendant and detailed

description of the assault, the nurse's testimony regarding her injuries, and the

STR DNA evidence identifying defendant as the source of the beard hairs, we


                                                                           A-2871-18
                                      19
find that the admission of the Y-STR and Coniglio-Rivera's testimony, even if

erroneous, was not capable of producing an unjust result. Ross, 229 N.J. at 407.

                                         IV.

      In defendant's final point he argues that his forty-five-year NERA

sentence is excessive. Defendant asserts that "[t]he court's errors in finding and

weighing [the] aggravating factors, as well as the overall length of the sentence,

render it excessive." Regarding the aggravating factors, defendant maintains

that the judge: 1) improperly relied on pending charges in his application of

aggravating factor three; 2) did not fully explain his application of aggravat ing

factor six; and 3) incorrectly found that aggravating factor nine applies "in every

case of this type." Defendant also contends that the burglary charge must merge

with the aggravated sexual assault charge. Again, we disagree.

      We employ a deferential standard when reviewing a trial court's

sentencing decision. State v. Grate, 220 N.J. 317, 337 (2015); State v. Fuentes,

217 N.J. 57, 70 (2014). We must affirm a sentence unless: 1) the trial court

failed to follow the sentencing guidelines; 2) the court's findings of aggravating

and mitigating factors were not based on competent and credible evidence in the

record; or 3) "'the [court's] application of the guidelines to the facts of [the] case

makes the sentence clearly unreasonable so as to shock the judicial conscience.'"


                                                                                A-2871-18
                                         20
Fuentes, 217 N.J. at 70 (second alteration in original) (quoting State v. Roth, 95

N.J. 334, 364-65 (1984)).

      Here, defendant does not contest the judge's ruling that he was subject to

an extended term pursuant to N.J.S.A. 2C:43-6.4(e)(1). As such, on defendant's

aggravated sexual assault conviction, he faced a maximum extended term of life

imprisonment, N.J.S.A. 2C:43-7(a)(2).        The judge's decision to sentence

defendant to a forty-five-year term of imprisonment was within the sentencing

guidelines.

      Defendant's challenges to the court's application of aggravating factors are

without merit. Here, after reviewing the presentence report, the judge applied

aggravating factors three, six, and nine and found no mitigating factors. The

judge also determined that the aggravating factors substantially outweighed the

non-existent mitigating factors.

      In the judge's findings for aggravating factor three, he noted that defendant

had pending charges in Gloucester County for an aggravated assault on law

enforcement. In State v. K.S., our Supreme Court disapproved of the notion that

a "sentencing judge might find it significant that a defendant who experienced

an unwarranted arrest was not deterred . . . from committing a crime thereafter."

220 N.J. 190, 199 (2015) (quoting State v. Green, 62 N.J. 547, 562 (1973)).


                                                                             A-2871-18
                                       21
Indeed, the Court noted that "deterrence is directed at persons who have

committed wrongful acts," not those merely charged.            Ibid.   Further, a

"sentencing judge shall not infer guilt as to any underlying charge with respect

to which the defendant does not admit his guilt." Green, 62 N.J. at 571.

      Here, the judge reviewed defendant's extensive criminal history, including

multiple juvenile adjudications and adult convictions. Specifically, the judge

found that defendant had previously been convicted of sexual assault on a victim

less than thirteen years old when he was four years older. The judge also noted

that defendant had been sentenced to community supervision for life, which he

violated twice, and that defendant was a registered sex offender.

Notwithstanding the judge's reference to defendant's pending charges, there is

sufficient competent and credible evidence in the record in support of his

application of aggravating factor three.

      Although the judge's statement of reasons related to his application of

aggravating factor six could have been more detailed, a remand is unnecessary

when it is "possible in the context of [the] record to extrapolate without great

difficulty the [sentencing] court's reasoning." State v. Pillot, 115 N.J. 558, 566

(1989); State v. Bieniek, 200 N.J. 601, 609 (2010). Here, from our review of




                                                                            A-2871-18
                                       22
the record we have no "doubt as to the facts and principles the court considered

and how it meant to apply them." Miller, 205 N.J. at 130.

       Indeed, it is clear that the judge was aware of defendant's criminal history

from his findings in aggravating factor three.        The judge also stated that

defendant "has demonstrated that he is a true menace to society" and without

reform, he is likely to reoffend.     The judge further noted that defendant's

incarceration is necessary for the "adequate protection of society." Based on the

record before us, we are able to "extrapolate without great difficulty," the judge's

reasoning regarding the application of aggravating factor six. Pillot, 115 N.J. at

566.

       Finally, despite the judge's statement that aggravating factor nine applied

in every case of this type, the judge also expressly found that "defendant is a

repetitive offender." We are convinced that the judge considered the specific

facts of this case and adhered to the sentencing guidelines.         The sentence

imposed was well within the judge's sentencing discretion and does not shock

our judicial conscience.

       We also reject defendant's claim that the burglary conviction must be

merged into the aggravated sexual assault conviction. "The doctrine of merger

is based on the concept that 'an accused [who] committed only one offense . . .


                                                                              A-2871-18
                                        23
cannot be punished as if for two.'" State v. Tate, 216 N.J. 300, 302 (2013)

(quoting State v. Davis, 68 N.J. 69, 77 (1975)). In enacting N.J.S.A. 2C:14-

2(a)(3), the legislature "intended the crime of aggravated sexual assault to be

separate and distinct from the underlying offenses." State v. Cole, 120 N.J. 321,

332 (1990); see also State v. Adams, 227 N.J. Super. 51, 66-67 (App. Div. 1988)

("The harm from the attempted aggravated sexual assault is of a different nature

from that involved in the burglary . . . . The fact that it is committed during the

course of one of the crimes enumerated in N.J.S.A. 2C:14-2(a)(3) only enhances

the potential risk of harm to the victim.").

      Similar to Adams, defendant here was convicted of both aggravated sexual

assault and burglary. Although burglary is a statutory element of aggravated

sexual assault, the two convictions should not be merged, as the crimes represent

distinct harms to the victim.     Accordingly, the judge properly decided to

sentence defendant to a five-year term of imprisonment for burglary, concurrent

to his sentence for aggravated sexual assault.

      Affirmed.




                                                                             A-2871-18
                                       24